Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment filed 7/20/2021 has been entered.  Claims 12, 13, 15, 16, 18-30 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0253511 to Yagishita in view of U.S. Publication 2017/0285875 to Haitsuike and U.S. Publication 2015/0220152 to Tait and U.S. Patent 5,982,352 to Pryor.

Regarding claim 23, Yagishita teaches an image projection device having a projection screen configured to display an image by projection light being irradiated from a surface side of the projection screen and a projection unit configured to project and display a predetermined image on the projection screen from the surface side of the projection screen, the image projection device comprising: 
an imaging unit having a function of focusing, adjusted so as to come into focus within a range of a predetermined distance from the projection screen to a surface side of the projection screen along a vertical direction of the projection screen, and configured to image the image projected on the projection screen from a surface side of the projection screen to acquire image data (see Fig. 1 and paragraphs 26 and 27 and 34); 
a reference data generating unit configured to generate reference data for specifying a position and a size of the image projected on the projection screen in an imaging range of the imaging unit on the basis of the image data acquired by the imaging unit (see paragraph 32);
a position data generating unit configured to generate position data for specifying a position of the finger or the pointer in the imaging range of the imaging unit on the basis of the image data 
an operation determining unit configured to determine content of operation performed with the finger or the pointer on the basis of the position data and the time data associated with each piece of image data for a series of pieces of image data extracted in chronological order by the image data extracting unit (see paragraphs 29 and 30); and 
an input control unit configured to recognize content of an input instruction corresponding to the operation performed with the finger or the pointer on the basis of the content of the operation determined by the operation determining unit, the position data generated by the position data generating unit and the reference data generated by the reference data generating unit, and control the projection unit to project an image in accordance with the recognized content of the input instruction on the projection screen (see paragraph 28). 
Yagishita does not teach the predetermined distance being a distance between 5 mm and 100 mm; and
wherein the image data extracted by the image data extracting unit includes only image data in which the finger or the pointer exists within the predetermined distance from the projection screen along a vertical direction of the projection screen; and 
recognizing content of an input instruction corresponding to touch operation when a user performs tap operation or double-tap operation as the touch operation on an image projected on the projection screen from a surface side of the projection screen using a finger of the user or a pointer and projecting an image in accordance with the recognized content of the input instruction on the projection screen; 
wherein, in a case where the operation determining unit recognizes that after image data in which the position of the finger or the pointer remains virtually unchanged is extracted for a 
an image data extracting unit configured to extract visible light image data in which a finger or a pointer with which a user performs operation on the image projected on the projection screen exists and in which the finger or the pointer is brought into focus in the image data obtained by the imaging unit and associate time data relating to time at which the visible light image data is captured with the visible light image data, wherein the imaging unit is disposed so as to face the projection screen.
the visible image data extracted by the image data extracting unit includes only visible light image data in which the finger or the pointer exists within the predetermined distance from the projection screen along a vertical direction of the projection screen.  
However, Hasuike teaches the predetermined distance being a distance between 5 mm and 100 mm (see paragraphs 40, 45, 66, 67);
wherein the image data extracted by the image data extracting unit includes only image data in which the finger or the pointer exists within the predetermined distance from the projection screen along a vertical direction of the projection screen (see paragraph 40; see Fig. 1 for the along a vertical direction of the projector context that is in alignment with Applicant’s Specification).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the super short throw of the projector and detector as taught by Hasuike with 
Yagishita in view of Hasuike does not teach recognizing content of an input instruction corresponding to touch operation when a user performs tap operation or double-tap operation as the touch operation on an image projected on the projection screen using a finger of the user or a pointer and projecting an image in accordance with the recognized content of the input instruction on the projection screen; 
wherein, in a case where the operation determining unit recognizes that after image data in which the position of the finger or the pointer remains virtually unchanged is extracted for a predetermined period, image data in which the finger or the pointer exists at substantially the same position is extracted for the predetermined period again before a certain period of time has elapsed, the operation determining unit determines that the double-tap operation is performed with the finger or the pointer, and in a case where the operation determining unit recognizes that after image data in which the position of the finger or the pointer remains virtually unchanged is extracted for the predetermined period, image data in which the finger or the pointer exists at substantially the same position is not extracted before the period of time has elapsed, the operation determining unit determines that the tap operation is performed with the finger or the pointer;
an image data extracting unit configured to extract visible light image data in which a finger or a pointer with which a user performs operation on the image projected on the projection screen exists and in which the finger or the pointer is brought into focus in the image data obtained by the imaging unit and associate time data relating to time at which the visible light image data is captured with the visible light image data, wherein the imaging unit is disposed so as to face the projection screen.

However, Tait teaches recognizing content of an input instruction corresponding to touch operation when a user performs tap operation or double-tap operation as the touch operation on an image projected on the projection screen using a finger of the user or a pointer and projecting an image in accordance with the recognized content of the input instruction on the projection screen (see paragraph 97); 
wherein, in a case where the operation determining unit recognizes that after image data in which the position of the finger or the pointer remains virtually unchanged is extracted for a predetermined period, image data in which the finger or the pointer exists at substantially the same position is extracted for the predetermined period again before a certain period of time has elapsed, the operation determining unit determines that the double-tap operation is performed with the finger or the pointer, and in a case where the operation determining unit recognizes that after image data in which the position of the finger or the pointer remains virtually unchanged is extracted for the predetermined period, image data in which the finger or the pointer exists at substantially the same position is not extracted before the period of time has elapsed, the operation determining unit determines that the tap operation is performed with the finger or the pointer (see paragraph 97).
It would be obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the double tap or single tap gesture recognition technique of Tait with the projector display of Yagishita in view of Hasuike for the purpose of expanding the display to include a known tap and double tap operation from a similar touch device to expand the input functionality. 
Yagishita in view of Hasuike and Tait does not teach an image data extracting unit configured to extract visible light image data in which a finger or a pointer with which a user performs operation on 
the visible image data extracted by the image data extracting unit includes only visible light image data in which the finger or the pointer exists within the predetermined distance from the projection screen along a vertical direction of the projection screen.
Pryor teaches an image data extracting unit configured to extract visible light image data in which a finger or a pointer with which a user performs operation on the image projected on the projection screen exists and in which the finger or the pointer is brought into focus in the image data obtained by the imaging unit and associate time data relating to time at which the visible light image data is captured with the visible light image data, wherein the imaging unit is disposed so as to face the projection screen (see Fig. 2 and column 8, lines 5-17).
the visible image data extracted by the image data extracting unit includes only visible light image data in which the finger or the pointer exists within the predetermined distance from the projection screen along a vertical direction of the projection screen (see Fig. 2 and column 8, lines 5-17).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the rear projection of Pryor with the short throw projector of Yagishita in view of Hasuike and Tait for the purpose of simply substituting a backlight configuration for a surface configuration, for predictable results in a different, known context (see column 8, lines 18-25).




	
Regarding claim 25, Yagishita in view of Hasuike and Tait teaches the image projection device according to claim 23.  Yagishita does not teach wherein, in a case where a laser pointer which emits laser light is used as the pointer, when the user performs operation on the image projected on the projection screen by irradiating laser light from the laser pointer on the projection screen, the image data extracting unit recognizes a shape and/or color of the laser light from the laser pointer in the image data obtained by the imaging unit and acquires image data in which the recognized shape and/or color of the laser light exists as image data in which the finger or the pointer with which the user performs operation on the image exists. 
However, Hasuike teaches wherein, in a case where a laser pointer which emits laser light is used as the pointer, when the user performs operation on the image projected on the projection screen by irradiating laser light from the laser pointer on the projection screen, the image data extracting unit recognizes a shape and/or color of the laser light from the laser pointer in the image data obtained by the imaging unit and acquires image data in which the recognized shape and/or color of the laser light exists as image data in which the finger or the pointer with which the user performs operation on the image exists (see paragraphs 40 and 56). 


Regarding claim 26, Yagishita in view of Hasuike and Tait teaches the image projection device according to claim 23.  Yagishita teaches wherein the reference data generating unit, the image data extracting unit, the position data generating unit, the operation determining unit and the input control unit are provided within one housing, and the projection unit and/or the imaging unit are provided within a housing different from the housing (see Fig. 1 and paragraph 66). 

Regarding claim 27, Yagishita in view of Hasuike and Tait teaches a computer terminal.  Yagishita teaches a wristwatch, a mobile terminal or a car comprising the image projection device according to claim 23 (see paragraph 44). 

Regarding claim 28, Yagishita in view of Hasuike and Tait teaches the image projection device according to claim 23.  Yagishita teaches wherein the range which can be imaged by the imaging until is the whole projection screen (see Fig. 1 and paragraphs 68 and 69).

Claims 12, 13 and 15, 16, 18-22, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0253511 to Yagishita in view of U.S. Publication 2017/0285875 to Haitsuike and U.S. Publication 2015/0220152 to Tait and U.S. Patent 5,982,352 to Pryor.


along a vertical direction of the projection screen (see Fig. 1 and paragraphs 26 and 27 and 34); 
a reference data generating unit configured to generate reference data for specifying a position and a size of the image projected on the projection screen in an imaging range of the imaging unit on the basis of the image data acquired by the imaging unit (see paragraph 32);
an image data extracting unit configured to extract image data in which a finger or a pointer with which a user performs operation on the image projected on the projection screen exists and in which the finger or the pointer is brought into focus in the image data obtained by the imaging unit and associate time data relating to time at which the image data is captured with the image data (see paragraphs 27-29); 
wherein the image data extracted by the image data extracting unit includes only image data in which the finger or the pointer exists within the predetermined distance from the projection screen along a vertical direction of the projection screen (see paragraph 34).
a position data generating unit configured to generate position data for specifying a position of the finger or the pointer in the imaging range of the imaging unit on the basis of the image data extracted by the image data extracting unit and associate the generated position data with the image data (see paragraph 29); 
an operation determining unit configured to determine content of operation performed with the finger or the pointer on the basis of the position data and the time data associated with each piece 
an input control unit configured to recognize content of an input instruction corresponding to the operation performed with the finger or the pointer on the basis of the content of the operation determined by the operation determining unit, the position data generated by the position data generating unit and the reference data generated by the reference data generating unit, and control the projection unit to project an image in accordance with the recognized content of the input instruction on the projection screen (see paragraph 28). 
Yagishita does not teach the predetermined distance being a distance between 5 mm and 100 mm; and
wherein the image data extracted by the image data extracting unit includes only image data in which the finger or the pointer exists within the predetermined distance from the projection screen along a vertical direction of the projection screen; and 
recognizing content of an input instruction corresponding to touch operation when a user performs tap operation or double-tap operation as the touch operation on an image projected on the projection screen from a surface side of the projection screen using a finger of the user or a pointer and projecting an image in accordance with the recognized content of the input instruction on the projection screen; 
wherein, in a case where the operation determining unit recognizes that after image data in which the position of the finger or the pointer remains virtually unchanged is extracted for a predetermined period, image data in which the finger or the pointer exists at substantially the same position is extracted for the predetermined period again before a certain period of time has elapsed, the operation determining unit determines that the double-tap operation is performed with the finger or the pointer, and in a case where the operation determining unit recognizes that after image data in 
the projection unit projects the image from the back side of the projection system.  
However, Hasuike teaches the predetermined distance being a distance between 5 mm and 100 mm (see paragraphs 40, 45, 66, 67);
wherein the image data extracted by the image data extracting unit includes only image data in which the finger or the pointer exists within the predetermined distance from the projection screen along a vertical direction of the projection screen (see paragraph 40; see Fig. 1 for the along a vertical direction of the projector context that is in alignment with Applicant’s Specification).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the super short throw of the projector and detector as taught by Hasuike with the short throw projector of Yagishita to form a more compact, convenient for travel display using a known means for predictable results.
Yagishita in view of Hasuike does not teach recognizing content of an input instruction corresponding to touch operation when a user performs tap operation or double-tap operation as the touch operation on an image projected on the projection screen using a finger of the user or a pointer and projecting an image in accordance with the recognized content of the input instruction on the projection screen; 
wherein, in a case where the operation determining unit recognizes that after image data in which the position of the finger or the pointer remains virtually unchanged is extracted for a predetermined period, image data in which the finger or the pointer exists at substantially the same position is extracted for the predetermined period again before a certain period of time has elapsed, the 
the projection unit projects the image from the back side of the projection system. 
However, Tait teaches recognizing content of an input instruction corresponding to touch operation when a user performs tap operation or double-tap operation as the touch operation on an image projected on the projection screen using a finger of the user or a pointer and projecting an image in accordance with the recognized content of the input instruction on the projection screen (see paragraph 97); 
wherein, in a case where the operation determining unit recognizes that after image data in which the position of the finger or the pointer remains virtually unchanged is extracted for a predetermined period, image data in which the finger or the pointer exists at substantially the same position is extracted for the predetermined period again before a certain period of time has elapsed, the operation determining unit determines that the double-tap operation is performed with the finger or the pointer, and in a case where the operation determining unit recognizes that after image data in which the position of the finger or the pointer remains virtually unchanged is extracted for the predetermined period, image data in which the finger or the pointer exists at substantially the same position is not extracted before the period of time has elapsed, the operation determining unit determines that the tap operation is performed with the finger or the pointer (see paragraph 97).
It would be obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the double tap or single tap gesture recognition technique of Tait with the 
Yagishita in view of Hasuike and Tait do not teach an imaging unit having a visible light camera with a function of focusing, and configured to image the image projected on the projection screen from the back side of the projection screen using the visible light camera to acquire the visible light image data;
the visible light camera is disposed so that the optical axis of the visible light camera and the normal direction of the projection screen are substantially parallel to each other and is adjusted so as to come into focus within a range of a predetermined distance from the projection screen to a surface side of the projection screen.
Pryor teaches an imaging unit having a visible light camera with a function of focusing, and configured to image the image projected on the projection screen from the back side of the projection screen using the visible light camera to acquire the visible light image data (see Fig. 2 and column 8, lines 5-17),
The visible light camera is disposed so that the optical axis of the visible light camera and the normal direction of the projection screen are substantially parallel to each other and is adjusted so as to come into focus within a range of a predetermined distance from the projection screen to a surface side of the projection screen (see col 8, lines 18-25).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the rear projection of Pryor with the short throw projector of Yagishita in view of Hasuike and Tait for the purpose of simply substituting a backlight configuration for a surface configuration, for predictable results in a different, known context.



Regarding claim 15, Yagishita in view of Hasuike and Tait and Bell teaches the image projection device according to claim 12.  Yagishita teaches wherein, when the user performs operation on the image from a surface side of the projection screen with a finger or a pointer, the image data extracting unit recognizes a shape, or a shape and color corresponding to the finger or the pointer in the image data captured through the projection screen, and acquires image data in which the recognized shape or shape and color exists as image data in which the finger or the pointer with which the user performs operation on the image exists (see paragraph 27). 

Regarding claim 16, Yagishita in view of Hasuike and Tait and Bell teaches the image projection device according to claim 12.  Yagishita teaches wherein, when the user perform operation on the image while bringing a finger or a pointer into contact with the image from a surface side of the projection screen, the image data extracting unit recognizes change of a shape, change of color or change of a shape and color of the finger or the pointer when the finger or the pointer is brought into contact with the projection screen in the image data captured through the projection screen and acquires image data in which the recognized change of a shape, change of color, or change of a shape and color exists as 

Regarding claim 17, Yagishita in view of Hasuike and Tait and Bell teaches the image projection device according to claim 12.  Yagishita teaches wherein the projection screen displays an image by projection light being irradiated from a surface side of the projection screen, the projection unit projects the image from a surface side of the projection screen, and the imaging unit images the image from the surface side of the projection screen to acquire image data (see Figs. 1-4 and paragraphs 27-29). 
	
Regarding claim 18, Yagishita in view of Hasuike and Tait and Bell teaches the image projection device according to claim 12.  Yagishita does not teach wherein, in a case where a laser pointer which emits laser light is used as the pointer, when the user performs operation on the image projected on the projection screen by irradiating laser light from the laser pointer on the projection screen, the image data extracting unit recognizes a shape and/or color of the laser light from the laser pointer in the image data obtained by the imaging unit and acquires image data in which the recognized shape and/or color of the laser light exists as image data in which the finger or the pointer with which the user performs operation on the image exists. 
However, Hasuike teaches wherein, in a case where a laser pointer which emits laser light is used as the pointer, when the user performs operation on the image projected on the projection screen by irradiating laser light from the laser pointer on the projection screen, the image data extracting unit recognizes a shape and/or color of the laser light from the laser pointer in the image data obtained by the imaging unit and acquires image data in which the recognized shape and/or color of the laser light exists as image data in which the finger or the pointer with which the user performs operation on the image exists (see paragraphs 40 and 56). 


Regarding claim 19, Yagishita in view of Hasuike and Tait and Bell teaches the image projection device according to claim 12.  Hasuike teaches further comprising: a table on which a screen is placed for attaching the projection screen so that a distance between the projection screen and the projection unit and a distance between the projection screen and the imaging unit are respectively maintained at substantially fixed distances (see paragraph 36). 

Regarding claim 20, Yagishita in view of Hasuike and Tait and Bell teaches the image projection device according to claim 12.  Yagishita teaches wherein the reference data generating unit, the image data extracting unit, the position data generating unit, the operation determining unit and the input control unit are provided within one housing, and the projection unit and/or the imaging unit are provided within a housing different from the housing (see Fig. 1 and paragraph 66). 

Regarding claim 21, Yagishita in view of Hasuike and Tait and Bell teaches a computer terminal.  Yagishita teaches a wristwatch, a mobile terminal or a car comprising the image projection device according to claim 12 (see paragraph 44). 

Regarding claim 22, Yagishita in view of Hasuike and Tait and Bell teaches the image projection device according to claim 12.  Yagishita teaches wherein the range which can be imaged by the imaging until is the whole projection screen (see Fig. 1 and paragraphs 68 and 69).

Regarding claim 29, Yagishita in view of Hasuike and Tait and Bell teaches the image projection device according to claim 12.  Bell teaches the image data extracting unit performs processing of excluding data concerning an image which is currently projected on the projection screen on the image data obtained by the imaging unit and judges whether the finger or the pointer exists on the basis of the image data subjected to the processing (see paragraphs 58, 208).

Regarding claim 30, Yagishita in view of Hasuike and Tait teaches the image projection device according to claim 23.  Yagishita in view of Hasuike and Tait does not teach the image data extracting unit performs processing of excluding data concerning an image which is currently projected on the projection screen on the image data obtained by the imaging unit and judges whether the finger or the pointer exists on the basis of the image data subjected to the processing.
However, Bell teaches the image data extracting unit performs processing of excluding data concerning an image which is currently projected on the projection screen on the image data obtained by the imaging unit and judges whether the finger or the pointer exists on the basis of the image data subjected to the processing (see paragraphs 58, 208).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the finger processing of Bell with the display of Yagishita in view of Hasuike and Tait for the purpose of simply substituting known finger detection method with another for predictable results.

Regarding claim 31, Yagishita in view of Hasuike and Tait and Bell teaches the image projection device according to claim 12.  Bell teaches wherein the imaging unit comprises: a visible light camera  

Response to Arguments

Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claims 12, 13, 15, 16, 18-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JAP/
                 
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625